   0:20-cv-02786-MGL-PJG           Date Filed 04/19/21   Entry Number 21     Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

LISA McGRAW WILLIAMS,                       )    No. 0:20-cv-02786-MGL-PJG
                                            )
                           Plaintiff,       )
                                            )
                      v.                    )
                                            )
ANDREW SAUL,                                )
Commissioner of Social Security             )
Administration,                             )
                                            )
                           Defendant.       )

                                           ORDER

       AND NOW, this 19th day of April, 2021, upon consideration of Defendant’s Motion to

Remand, and Plaintiff’s concurrence thereto, it is hereby ORDERED that Defendant’s Motion is

GRANTED. This case shall be remanded to the Commissioner pursuant to the fourth sentence of

42 U.S.C. § 405(g).



                                                  s/ Mary Geiger Lewis________________
                                                  Mary Geiger Lewis
                                                  United States District Judge

Columbia, South Carolina
